DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              RAPHAEL HOFFMAN and GILA HOFFMAN,
                          Appellants,

                                    v.

          FEDERATED NATIONAL INSURANCE COMPANY,
                         Appellee.

                              No. 4D20-265

                             [March 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE17-
020618(25).

  Timothy H. Crutchfield of Mintz Truppman, P.A., North Miami, for
appellants.

   Kenneth A. Hall and David T. Burr of Galloway Johnson Tompkins Burr
& Smith, PLC, Tampa, and Daniel T. Doyle of Bazinsky Korman & Baler,
P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.